                                 IN THB UNITED STATES BANTiRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF'PENNSYLVANIA
       IN RE:                                                              :
       RACHEL          MORRIS                                              :     BK. No. 1:20-bk-01526-IfWV
                                              Debtor                       :

                                                                           :     Chapter No.   13
       BANKOFAMERICA,N.A.                                                  :                                      *
                                                                                                                      I




                       Movant                                              :
                  v.                                                                                                  .




       RACHELMORRIS                                                        :
                       Respondent
                                                                           ;                                  ,




                                STIPULATION AND ORDER IN SETTLEMENT OF
                                MOVANT'S OBJECTION TO CONFIRMATION OF                                                 '
                                       DEBTOR'S CHAPTER 13 PLAN
            AND NOW, this **xxx day of August 2020,it is"Stipulated and Agreed by the parties to this
   litigation, by and through theirrespective attorneys, Sara A.
                                                                 l{ustin, Esquire on behalf of RachelMorris,
   and Mario J. Hanyon, Esquire of Phelan Hallinan Diamond
                                                           @ Jones, LLP on behalf of                  Bank of America,
   N.A., as follows:
               WHEREAS, Rachel Morris is the Debtor in the            abo'1ze-captioned bankruptcy;

               WHEREAS, Rachel Morris is the owner of the premises located at11969 Woodland Drive. Felton.
   P   A   I'l 322-9069 (hereinaftel "Plemi ses");

               WHEREAS, Bank of America, N,A. is the holder of            a second mortgage on the Premises;

               WHEREAS, Debtor's Chapter l3 Plan seeks to strip the second morlgage held by Movant;

               WHEREAS, Bank of America, N.A. filed an Objection to the Confirmation of Debtor's Chapter

   l3 Plan;

               NOW TIIEREFORE, the parties stipulate and agree            as   follows:

               I   '     lvlovant's lien shall be released and extinguished upon the successful completion of the

                         Debtor's Chapter 13 Plan. Bank of America, N.A. andlor its successor-in-interest shall

                         file   a release of the lien   with the Recorder of Deeds in York County. In the event that

                         llank of America, N.A. or its successor-in-interest        does not execute and deliver to the

                         Debtor any termination statement, or other document that is or may be required to by             la*
                         to release and discharge the Second Mortgage, the Debtor shall be permitted to use the




Case 1:20-bk-01526-HWV                     Doc 31 Filed 08/31/20 Entered 08/31/20 11:29:07                                Desc
                                           Main Document    Page 1 of 3
              attached ordel along with the Otder            of Discharge as authorization for termination and

              release of the Second Mortgage.

        2     The parlies agree that in the event that the Debtor's banlcuptcy case is dismissed
                                                                                                 for any
              feason or Debtor fails to receive a non-hardship Chapter 13 discharge under 11 U.S.C.

              $I   328(a) this stipulation   will   be void and of no effect.

        3     In the event that the holder ofthe first lien on the Subject Property forecloses on it security

              interest and extinguishes the second moftgage of Bank of America, N.A. prior to the

              .Debtor's completion of their Chapter 13 Pl4n and receipt of a Chapter 13 discharge, ihe

              second moftgage lien of Bank of America, N.A. shall attach to the surplus proceeds from

              the foreclosure sale for the          full amount of the amount due and owins under    th6' Loan

              Documents

        4     Chapter 7 Provision. In the event the Debtors convert to a Chapter 7 during the pendency

                                                                                  effect.
                                                                                                               :
              of this bankruptcy case, this stipulation will be void and of no

        5     llonfidentiality. The specific terms of this Agreement, including the amount of                  any

              settlement payments,     will   be kept confidential and the Parlies and their counsel agree not

              to disclose or publish the terms, conditions or covenants referred to in this Agreement,
                                                                                                     '''
              except as   follows:
             a,    As is required to comply with any applicable rules, statutes or regulations of

                   any govemmental agency; or

             b.    As may be reasonably necessary to conduct any litigation arising out of or

                   concerning this Agreement.

        o.   EiIIIg aCI99!q9$. This Stipulation contains or expressly incorporates by reference ihe

              entire agreement of the parties and supersedes all prior negotiations. This Agreement sndt

             not be modified or amended except by a written instrument executed by all parties.,           -


        1.   Parties request this court sign and docket an order approving Stipulation.




Case 1:20-bk-01526-HWV          Doc 31 Filed 08/31/20 Entered 08/31/20 11:29:07                                Desc
                                Main Document    Page 2 of 3
           8'       The parties agree that a facsimile signature shall be considered an original signature.

           INwIT]\ESSTHEREoFandintendingtobealega1lyboundhereby,thepartiesto.

   the above-captioned action, by their respective attomeys, each of whom has been expressly authorized to

   enter into this Stipulation of Settlement, set their signatures below.



   Date:           o>ll
                                                               Counsel for Movant

                                                                                           Digitally signed by Sara A.

                                                               Sara A. Austin              Slillioroorro     r5:46:48
   Date: I I                                                                       _       -04'00'
                                                               Sara   A. Austin, Esquire
                                                               Counsel for   D btor




Case 1:20-bk-01526-HWV              Doc 31 Filed 08/31/20 Entered 08/31/20 11:29:07                                      Desc
                                    Main Document    Page 3 of 3
